Him,, C. J., (dissenting.) I think the court goes too far in holding that there was a question for a jury in this case. The rule applicable to this case was stated in St. Louis, I. M. & So. Ry. Co. v. Luther Hitt, 76 Ark. 224, as follows: . “But, as explained in the Martin case, the failure to look and listen is not always negligence. There may be circumstances as there instanced, or where there is an invitation by the railroad, express or implied, which might relieve a prudent person from this duty.' But all those matters aré exculpatory, and the duty to continue to look and listen should be definitely put upon the plaintiff; and if there is sufficient evidence of exculpatory circumstances, then the whole question should go to the jury, and no part of it be determined by the court/-’ Charged with the duty of looking and listening when approaching the main track of the railroad, Mr. Scott discharged it by stopping on a sidetrack where his view in one direction was obstructed by cars upon the sidetrack; and, seeing about 200 feet away on a spur track the engine and part of the train which had shortly before arrived at the station, he went ahead across. the main track without ever looking to his right, where part of the train was approaching without engine, lookout or signal. The negligence of the company in allowing a detached part of a train to travel without lookout, signals or warning along a much traveled public way was shocking; but the negligence of Mr. Scott in assuming with a hasty glance that all the train was on the spur, track and blindly going on to the main track without looking to see what was plain to be seen, was likewise negligence; and I fail to see any exculpatory circumstances justifying submission to the jury. Mr. Justice BatteE concurs herein.